DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 2004/0265508, hereinafter “Burrows," previously cited) in view Lee (US 2011/0143079, hereinafter “Lee,” previously cited), Fujioka (US 2010/0320450, hereinafter “Fujioka,” previously cited), Jo et al. (US 2012/0282446, hereinafter “Jo” previously cited), and Nishikawa et al. (US 2008/0014426, hereinafter “Nishikawa,” previously cited).
Regarding claim 1, Burrows teaches in Fig. 2 (shown below) and related text teaches a flexible display apparatus (¶¶[0030]-[0032]) comprising: 
a first flexible substrate (410 of barrier stack 420, Fig. 4 and ¶¶[0007], [0032]-[0033] and [0036]) comprising carbon (¶[0036]) and having an upper surface, a lower surface opposite to the upper surface, and a lateral surface extending from the upper surface to the lower surface (Fig. 4); 
a first barrier layer (415 of barrier stack 420, Fig. 4 and ¶¶[0008], [0032]-[0033] and [0037]) on the first flexible substrate to cover the first flexible 10 substrate (Fig. 4);
a second flexible substrate (410 of barrier stack 422, Fig. 4 and ¶¶[0007], [0032]-[0033] and [0036]) on the first barrier layer (Fig. 4), the second flexible substrate comprising carbon (¶[0036])) and having an upper surface, a lower surface opposite the upper surface, and a lateral surface extending from the upper surface to the lower surface (Fig. 4);
(415 of barrier stack 422, Fig. 4) on the second flexible substrate (Fig. 4);
15 an organic light emitting device (430, Fig. 4 and ¶¶[0030]-[0032]), 
wherein the first barrier layer (415, Fig. 4) directly contacts the first flexible substrate (i.e. decoupling layer, 410 in 420 stack, Fig. 4) and the second flexible substrate (i.e. decoupling layer, 410 in 422 stack, Fig. 4), and
wherein the first and second barrier layers comprise at least one of silicon oxide and silicon nitride (¶[0037]). 

 
    PNG
    media_image1.png
    396
    645
    media_image1.png
    Greyscale



Burrows, however, does not explicitly teach in the embodiment shown in Fig. 4 that the second flexible substrate is provided as a single layer, and as a result, that the second barrier layer is directly on an upper surface of the second flexible substrate.  Moreover, while Burrows teaches that the flexible display apparatus includes organic 
To begin with, Burrows teaches in the embodiment of Fig. 2 (shown below) that a number of barrier stacks, such as stacks 420 and 422 shown in Fig. 4, and their structures can be varied in order to meet specific design requirements (¶¶[0025]-[0028]).  In particular, Burrows teaches that the number of barrier stacks, including the number of substrates (i.e. decoupling layer) and barrier layers within each stack, can be changed “depend[ing] on the substrate material used and the level of permeation resistance needed for the particular application” (¶[0025]).  Specifically, Burrows teaches that “the barrier stacks can have one or more decoupling layers and one or more barrier layers … [and] there will typically be at least two barrier stacks, each having one (or more) decoupling layer and one (or more) barrier layer” (¶[0025]-[0028]).  Accordingly, Burrows teaches a structure that includes at least two barrier stacks as 

    PNG
    media_image2.png
    298
    613
    media_image2.png
    Greyscale

Thus, since the prior art teaches all of the claimed elements, using such elements would lead to a predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use in the embodiments disclosed by Burrow in Fig. 4, a single layer second flexible substrate with a single layer second barrier layer thereon, as discloses by Burrows in the embodiment shown in Fig. 2, such that the second barrier layer is directly on an upper surface of the second flexible substrate in order to meet particular application requirements for the needed level of permeation resistance.
Moreover, Lee, in a similar field of endeavor, teaches in Figs. 5 and 7 and related text, a display apparatus similar to that disclosed by Burrows that includes an organic (110, Figs. 5 and 7 and ¶¶[0026] and [0031]-[0043]) disposed on a barrier layer (104, Figs. 5 and 7 and ¶[0020]) formed on a flexible substrate (102, Figs. 5 and 7 and ¶[0019]), wherein the organic light emitting unit includes a thin film transistor layer (130, Fig. 7 and ¶[0032]) on the barrier layer (104, Figs. 5 and 7), wherein the thin film transistor layer comprises a buffer layer (105, Figs. 5 and 7 and ¶[0020]) directly on the barrier layer (104, Figs. 5 and 7), a semiconductor layer (52, Fig. 7 and ¶[0033]), a gate electrode (54, Fig. 7 and ¶[0033]), a source electrode (52b, Fig. 7 and ¶[0033]), and a drain electrode (52c, Fig. 7 and ¶[0033]) with an organic light emitting device (140, Fig. 7 and ¶[0035]) disposed on the thin film transistor, in order to form a fully functional organic light emitting display (¶[0030]).  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to a predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the organic light emitting unit disclosed by Lee that includes that thin film transistor layer that is disposed on the barrier layer, wherein the thin film transistor layer comprises the buffer layer directly on the barrier layer (i.e. it is noted that when a single layer second barrier layer as disclosed by Burrow in the embodiment of Fig. 2 is used in the embodiment of Fig. 4 the buffer layer disclosed by Lee would be formed directly on the single layer second barrier layer), the semiconductor layer, the gate electrode, the source electrode, the drain electrode, and the organic light emitting device disposed on the thin film transistor layer, in the flexible display apparatus disclosed by Burrows, in order to form a fully functional organic light emitting display.
(¶[0007]) that is made from a polymer that is graphitized by sintering a polymer at approximately 3000°C (¶¶[0058]-[0061]) in order to provide a substrate with improved heat resistance and flexibility (¶¶[0010]-[0011]).  It is noted that the sintering (heating) of a polymer disclosed by Fujioka that results in the graphite film is considered carbonizing of polymer as evidenced by Jo (¶¶[0077]-[0083]) and discussed by the Applicants in the instant application (¶¶[0021] and [0077] of the instant specification as published).  Moreover, it is noted that both Burrows and Fujioka disclose that the flexible substrates can be made of materials that include a number of different polymers (Burrow, ¶¶[0007] and [0036] and Fujioka, ¶¶[0060] and [0083]) where Nishikawa discloses that carbonizing (graphitizing) exemplary polymers disclosed by both Burrows and Fujioka to form graphite films (carbonized  polymers) for use in display devices is well-known in the art (¶¶[0072]-[0073]).  
Thus, since the prior art discloses all of the claimed elements that are formed by the same process as claimed, the results would be predictable to one of ordinary skill in the art.  Alternatively, it is noted that the recitation of “carbonizing at a temperature from about 300°C to about 4000°C” is a product-by process limitation and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Burrow, Fujioka and Nishikawa teach all of the recited structure, the claimed method does not distinguish the final product from the prior art. 
(¶¶[0040] and [0077] of the instant specification as published) within the claimed carbonizing temperature range, the carbonized polymer of each of the first flexible substrate and the second flexible disclosed by the combined teaching of Burrows, Fujioka, Jo and Nishikawa would comprise a ratio of greater than or equal to 60% carbon relative to a total amount of material contained in the carbonized polymer and the non-carbonized polymer in each of the first flexible substrate and the second flexible substrate.
	 Regarding claim 2 (1), the combined teaching of Burrows, Lee, Fujioka, Jo and Nishikawa discloses wherein the first barrier layer (415 of barrier stack 420, Burrows, Fig. 4) covers the upper surface and the lateral surface of the first flexible substrate (Burrows, Fig. 4).
Regarding claim 3 (1), the combined teaching of Burrows, Lee, Fujioka, Jo and Nishikawa discloses wherein the second barrier layer (415 of barrier stack 422, Burrows, Fig. 4) covers the second flexible substrate (i.e. a single layer second flexible substrate as disclosed by Burrows), and wherein the organic light emitting device (430, Burrows, Fig. 4) is on the second barrier layer (Burrows, Fig. 4).
Regarding claim 4 (3), the combined teaching of Burrows, Lee, Fujioka, Jo and Nishikawa discloses wherein the second barrier 25 layer (415 of barrier stack 422, Burrows, Fig. 4) covers the upper surface and the lateral surface of the second flexible substrate (Burrows, Fig. 4).
Regarding claim 16 (4), the combined teaching of Burrows, Lee, Fujioka, Jo and Nishikawa discloses the first barrier layer comprises an upper surface, a lower surface, and a lateral surface extending from the upper surface to the lower surface, and wherein the second barrier layer covers the lateral surface of the first barrier layer (Burrows, Fig. 4).
Regarding claim 17 (16), the combined teaching of Burrows, Lee, Fujioka, Jo and Nishikawa discloses wherein a lateral surface of the second barrier layer contacts the lateral surface of the first barrier layer (Burrows, Fig. 4).
Regarding claim 18 (1), the combined teaching of Burrows, Lee, Fujioka, Jo and Nishikawa discloses wherein the carbonized polymer is graphitized polymer (Jo, ¶¶[0077]-[0083]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because these arguments do not apply to the current rejection.  Specifically, as discussed above in the rejection of claim 1, Burrows teaches in the embodiment shown in Fig. 2 that barrier structures, such as those disclosed by Burrow in the embodiment 
Moreover, as discussed above, in the combined teaching of Burrow and Lee, both the first and second barrier layers disclosed by Burrow are discussed as comprising at least one of silicon oxide and silicon nitride layer (¶[0037]) with the Lee reference solely relied on for the disclosure of the thin film transistor layer comprising a buffer layer directly formed on a barrier layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829